     Case 3:19-cv-01603-CAB-RBM Document 31 Filed 09/17/20 PageID.3263 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    TERRY H.G.,                                         Case No.: 19cv1603-CAB-RBM
12                                       Plaintiff,
                                                          ORDER: (1) ADOPTING REPORT
13    v.                                                  AND RECOMMENDATION [Doc.
                                                          No. 30]; (2) DENYING PLAINTIFF’S
14    SS DISABILITY,
                                                          “MERITS BRIEF” [Doc. No. 25]; and
15                                     Defendant.         (3) AFFIRMING THE DECISION OF
                                                          THE ALJ
16
17
18
            Pending before the Court is the Report and Recommendation (“R&R”) of
19
      Magistrate Judge Ruth Bermudez Montenegro, filed on August 19, 2020, recommending
20
      that the Court deny Plaintiff Terry H.G.’s Merits Brief and affirm the decision of the
21
      Administrative Law Judge (“ALJ”). [Doc. No. 30.]
22
            Federal Rule of Civil Procedure 72(b) and 28 U.S.C. § 636(b)(1) set forth a district
23
      court’s duties in connection with a magistrate judge’s report and recommendation. The
24
      district court must “make a de novo determination of those portion of the report to which
25
      objection is made,” and “may accept, reject, or modify, in whole or in part, the findings
26
      or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1); see also
27
      United States v. Raddatz, 447 U.S. 667, 673-76 (1980); United States v. Remsing, 874
28

                                                      1
                                                                                 19cv1603-CAB-RBM
     Case 3:19-cv-01603-CAB-RBM Document 31 Filed 09/17/20 PageID.3264 Page 2 of 2



 1    F.2d 614, 617 (9th Cir. 1989). However, in the absence of timely objection, the Court
 2    “need only satisfy itself that there is no clear error on the face of the record in order to
 3    accept the recommendation.” Fed.R.Cvi.P. 72 advisory committee’s note (citing
 4    Campbel v. U.S. Dist. Court, 501 F.2d 196, 206 (9th Cir. 1974)); see also United States v.
 5    Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)(“[T]he district judge must review the
 6    magistrate judge’s findings and recommendations de novo if objection is made, but not
 7    otherwise.”).
 8          Here, neither party has timely filed objections to Magistrate Judge Montenegro’s
 9    R&R. [See Doc. No. 30 at 15 (objections due by September 10, 2020).] Having reviewed
10    the R&R, the Court finds that it is thorough, well-reasoned, and contains no clear error.
11    Accordingly, the Court hereby: (1) ADOPTS Magistrate Judge Montenegro’s report and
12    recommendation; (2) DENIES Plaintiff’s Merits Brief; and (3) AFFIRMS the decision
13    of the ALJ.
14          This Order concludes the litigation in this matter. The Clerk shall close the file.
15          IT IS SO ORDERED.
16    Dated: September 17, 2020
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
                                                                                     19cv1603-CAB-RBM
